      4:18-cv-00554-MGL         Date Filed 08/16/19       Entry Number 132         Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION


 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,                              Civil Action No. 4:18-cv-00554-MGL
 INC. by and through its MYRTLE BEACH
 BRANCH, HARRY BRIGGS, NOVICE
 BRIGGS, KENNETH COLEMAN, SIMUEL                             EIGHTH AMENDED
 JONES, TYRONE KINARD, WILLIAM                               SCHEDULING ORDER
 LASSITER, CEDRIC STEVENSON, and
 LESLIE STEVENSON,

                Plaintiffs,

 v.

 CITY OF MYRTLE BEACH, a municipal
 corporation within the State of South Carolina,
 and CITY OF MYRTLE BEACH POLICE
 DEPARTMENT, a department of the City of
 Myrtle Beach,

                 Defendants.



        Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this Court,
the following schedule is established for this case.

1.     Motions in limine must be filed no later than November 19, 2019. Written responses are
       due seven (7) days thereafter.

2.     No later than November 5, 2019 the parties shall file and exchange Fed.R.Civ.P. 26(a)(3)
       pretrial disclosures. Within fourteen (14) days thereafter, a party shall file and exchange
       Fed.R.Civ.P. 26(a)(3) objections, any objections to use of a deposition designated by
       another party and any deposition counter-designations under Fed.R.Civ.P. 32(a)(6).

3.     Parties shall furnish the Court pretrial briefs seven (7) days prior to the date set for jury
       selection (Local Civil Rule 26.05). Attorneys shall meet at least seven (7) days prior to
       the date set for submission of pretrial briefs for the purpose of exchanging and marking
       all exhibits. See Local Civil Rule 26.07.
     4:18-cv-00554-MGL        Date Filed 08/16/19       Entry Number 132        Page 2 of 2




4.    This case is subject to being called for jury selection and/or trial on or after January 27,
      2020.


                                             s/Mary Geiger Lewis
                                             MARY GEIGER LEWIS
                                             UNITED STATES DISTRICT JUDGE
Columbia, South Carolina
August 16, 2019
